Citation Nr: 0431026	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired 
gastrointestinal disorder characterized as gastroesophageal 
reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1985 to April 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

During the course of the current appeal, action has been 
taken on a number of other then pending appellate issues, 
resolving them to the veteran's satisfaction, and he has 
indicated on several occasions, and confirmed both in writing 
and at the personal hearing, that those issues are no longer 
part of his appeal. 

Service connection is now in effect for chronic sinusitis 
with sinus headaches, rated as 30 percent disabling; 
degenerative joint disease, right knee, status post 
arthroscopic debridement and high tibial osteotomy, rated as 
10 percent disabling [with a 100 percent rating under 38 
C.F.R.§ 4.30 from August 15, 2002 until October 1, 2002]; 
chronic left (non-dominant) cubital tunnel syndrome, status 
post left ulnar nerve transportation, rated as 10 percent 
disabling; scar of the left elbow, rated as 10 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; arthritis of the right wrist, rated as 
noncompensably disabling.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2004; a transcript is of record.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issue.

2.  In service, the veteran developed ongoing, recurrent and 
often severe gastrointestinal problems, diagnosed as 
gastroenteritis and on at least one occasion, as reflux 
disease.

3.  Since service, the veteran has continued to have similar 
gastrointestinal symptoms on a chronic basis and has been 
diagnosed as having GERD.

4.  Credible evidence establishes that an acquired 
gastrointestinal disorder, now diagnosed as GERD, was 
incurred in service.



CONCLUSION OF LAW

An acquired gastrointestinal disorder characterized as GERD 
is reasonably the result of service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5106 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 2.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, some development took place and 
medical opinions are of record.  And the veteran has provided 
testimony before a Veterans Law Judge.

Given the extensive nature of available evidence, 
particularly as relates to inservice symptomatology and post-
service diagnoses, the acknowledged responsiveness of the 
veteran to the mandates of providing pertinent evidence with 
regard to his claim, and the ultimate resolution reached in 
the case herein as relates to the issue of GERD, the Board 
can stipulate that all requirements of due process have been 
fulfilled, and that the action taken herein does not in any 
way jeopardize or diminish the rights of the veteran nor in 
any other way prejudice his case as it relates to this issue. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records show no evidence of gastrointestinal 
problems at the time of entrance into service.  

In July 1985, the veteran complained of gastritis.  In 
December 1985, he was seen for complaints of stomach cramps 
and diarrhea for 5 days without nausea or vomiting.  It was 
thought that he was mildly dehydrated.  He was to return if 
the problem persisted.

On examination reports dated in April 1986, the veteran 
checked that he had a history of stomach or intestinal 
trouble.

In clinical records from July 1987, the veteran was seen for 
complaints of nausea and vomiting for 5 hours.  He had some 
abdominal tenderness and was told not to have solid foods for 
a day.

When seen in June 1988, the veteran complained of 3 days of 
nausea and decreased appetite without vomiting.  It was 
thought that he had a viral syndrome.  

In September 1988, the veteran with multiple bowel and 
abdominal symptoms and a diagnosis of gastroenteritis was 
made.  On another clinical notation at about the same time, 
he was noted to have had 5 episodes of emesis and 3 of 
diarrhea since the previous night.  Viral gastroenteritis was 
again diagnosed.  He was sent to quarters and told to ingest 
only clear liquids.

In March 1989, the veteran complained of abdominal pain with 
nausea but no diarrhea or vomiting.  He said that the 
abdominal pain had been present for almost 2 months and had 
been symptomatic, on and off, during that time.  He said the 
problem occurred particularly when he ate greasy foods or 
drank alcohol.  He said he had tried Pepto-Bismol and 
Kaopectate without success.  He also had problems with gas.  
He said he had never had a problem like that before.  He had 
had studies as a child but nothing had been found and he had 
been put on a special diet.  Examination showed abdominal 
tenderness.  He was told to eat no greasy foods or spicy 
foods.  A specialized consultation was suggested.  Diagnosis 
was abdominal problems of unknown etiology.  Conservative 
care was instituted.

On physical examination in May 1990, the veteran checked that 
he had a history of stomach or intestinal problems.  
Specifically on inquiry, he said he had frequent indigestion 
and had had some relief from self medication.  

On clinical assessment in June 1990, the veteran was said to 
have experienced nausea, vomiting and cramps, as well as pain 
localized in his left lower quadrant.  Gastroenteritis was 
diagnosed.  He was sent to quarters and given Donnatal.

In April 1991, the veteran was seen for complaints of a sharp 
pain in the right lower quadrant.  He also had a constant, 
mild nausea.  On another occasion in April 1991, he was seen 
for abdominal pain with some nausea, vomiting and no diarrhea 
over the past 24 hours.  Gastroenteritis was diagnosed. 

In August 1993, he was seen for complaints of abdominal pain 
which had gotten worse during the day.  He felt nauseous.  He 
arrived clutching his abdomen and felt like he had diarrhea 
but was unable to use the bathroom.  Examination showed 
generalized abdominal tenderness.  Viral syndrome was 
suggested.  Conservative care was undertaken.

In December 1993, the veteran was seen for complaints of 
abdominal pain over the past 6 hours with vomiting.  He said 
he had been treated for heartburn for the past several years, 
and had been given medications which helped and after which 
he stopped using them.  Examination showed abdominal 
tenderness and guarding with complaints of nausea, vomiting 
and increased eructation.  Assessment was indigestion.  He 
was given medications and conservative care.  X-rays were 
taken and said to show no specific abnormalities but clinical 
correlation was recommended. 

On another occasion in December 1993, he was seen for 
complaints of vomiting and a burning sensation in his 
digetive tract, with fever, chills and pain.  Indigestion was 
again diagnosed  A separate notation which listed current 
complaints included indigestion and heartburn.

Abdominal X-rays in January 1994 showed normal motility.  He 
had complained of nausea and vomiting with increased gas and 
heartburn over the past year.  Gastroenteritis was one 
suggested diagnosis.

In March 1995, the veteran was seen for vomiting over the 
past 4 days.  Gastrointestinal upset was diagnosed.

In July 1995, he was seen for complaints of vomiting for two 
days with severe dry heaves.  

In April 1996, he was seen for complaints of abdominal pain 
and vomiting for several days.

In July 1997, the veteran was seen for complaints of 
diarrhea.  In December 1997, he was seen for vomiting for 2 
days.  On another occasion in December 1997, he said he had 
had diarrhea and some vomiting for 3 days.  

On two occasions in August 1998, he was seen for complaints 
of diarrhea for 3 days and vomiting, once with nausea, 
dizziness, and a stabbing pain in the abdomen.  
Gastroenteritis was diagnosed.

In July 1999, the veteran was seen for complaints of diarrhea 
and cramping over the prior 4 days along with other symptoms.  

On physical examination report dated in August 2000, the 
veteran reported having a history of frequent indigestion, 2-
3 times a week; the medical examiner noted that he had been 
given Tagamet in the past for reflux disease.  [emphasis 
added].  

A clinical notation in November 2000 was to the effect that 
he had stomach pains and generalized epigastric distress for 
a day without nausea or vomiting.  Gastroenteritis was 
thought to be a possible cause.  Another undated clinical 
report also reported a history of nausea.  

On VA examination in March 2001, the veteran gave a history 
of insevice gastrointestinal complaints.  He said that the 
specific GERD symptoms had developed about 8 months before, 
including a burning acid taste in his throat and mouth as 
well as stomach cramps.  He said that Tagamet had improved 
his symptoms.  He had occasional diarrhea but no 
constipation; his symptoms increased with spicy foods and 
caffeine.  He had received some benefit in the past from the 
use of Pepto-Bismol, Tums, avoiding certain foods and not 
eating late at night.  It was noted that he was receiving 
ongoing care for what had been described as GERD.  A history 
of gastritis was diagnosed after gastrointestinal series were 
felt to be normal.

A report of a private surgical pathology evaluation, 
undertaken by SA, M.D., and dated in March 2002, is of 
record.  Dr. A preoperatively diagnosed hiatus hernia with 
reflux esophagitis and mild superficial gastritis.  Biopsy 
was done of the gastric antrum, the distal esophagus and the 
small bowel for malabsorption in the duodenum.  Pathologic 
diagnoses were slight chronic inflammation of the stomach 
antrum; mild to focally moderate chronic inflammation of the 
cardioesophageal junctional mucosa of the esophagus; and 
slight chronic inflammation of the small intestine and 
duodenum.  The veteran had complained of persistent heartburn 
and chronic diarrhea for 2 years, at times black.  

A report of a VA examination in June 2002 is of record.  
Diagnoses were hiatal hernia and GERD.  The examiner felt 
that these were probably not related to inservice symptoms.

On VA examination in May 2003, diagnosis was GERD.  The 
examiner felt that inservice studies had not shown hiatal 
hernia or reflux.

The veteran's testimony at the hearing in July 2004 is of 
record.  The Board finds it to be entirely credible.   

A review of the evidence in service and since shows a clear-
cut pattern of recurrent and developing gastrointestinal 
symptoms.  The veteran was noted on an examination late in 
service to have a history of reflux.  VA examinations have 
shown a diagnosis of GERD, albeit examiners have opined that 
it may not be a result of service.  Nonetheless, the Board is 
persuaded by the findings including a rather remarkable array 
of inservice medical records showing consistent and chronic, 
recurrent symptoms, eventually diagnosed as reflux disorder; 
and the much more in-depth post-service surgical/pathological 
studies undertaken by the veteran's private physician so soon 
after separation from service.  

With resolution of doubt in his favor, service connection is 
warranted for an acquired gastrointestinal disorder, now 
characterized as GERD, as being of service origin. 

ORDER

Service connection for an acquired gastrointestinal disorder 
characterized as GERD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



